Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

Maintained Election/Restrictions
Applicant’s election of Group I(claims 1, 17, 26, 29, 32, 36, 38, 40, 44-46, 49, 52, 54, 56, 64, 70-72, 90, 100, 103, and 118) in the reply filed on 3/17/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election of Species: Applicant elects the following for examination purposes:
(a) polysorbate of Formula (IV) for the surfactant, (b) propylene glycol for the cryoprotectant, (c) diethylenetriamine pentaacetic acid (DTPA) for the chelator, and (d) potassium metabisulfite for the antioxidant.

Examiner has withdrawn claims 26, 29, 32, 36, 38, 40 54 and 56 as drawn to a non-elected species there by withdrawn.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 3/22/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guild et al. (US 20140288160).  
With regards to instant claim 1, Guild teaches a lipid nanoparticle (see 0005 and 0016) wherein the lipid nanoparticles are of multiple components (i.e., plurality) (see 0017 and 0076 as required) comprising a stabilizing agent comprising a cryoprotectant polyethylene glycol, (as required by instant claims 1 and 17, see 0103) at a concentration from 0.5-20% (see 0070 as required by instant claims 1 and 17), a structural lipid (ie., cholesterol, see 0086) and ionizable (i.e., a cationic lipid (see 0016)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, 45-46, 49, 52, 70-72, 90, 100, 101, 103 and 118  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guild et al. (US 20140288160) in view Unger (US 6,143,276) further in view of Smith et al. (WO 2017/218704) and Knopov et al, (WO 2013/093648).  
With regards to instant claim 1, Guild teaches a lipid nanoparticle (see 0005 and 0016) wherein the lipid nanoparticles are of multiple components (i.e., plurality) (see 0017 and 0076 as required) comprising a stabilizing agent comprising a cryoprotectant polyethylene glycol, (as required by instant claims 1 and 17, see 0103) at a 
However Guild fails to teach that the composition comprises a surfactant polysorbate and a chelating agent as required by the claims.
 	With regards to instant claim 1, Unger teaches lipids (see col. 2, lines 60+, and col. 5, lines 33+) and a polysorbate (i.e., a surfactant, see col. 23, lines 10+, as required by instant claims 45, 46,  and 49 see col. 23, lines 10-18),  propylene glycol as the cryoprotectant (see 23, lines 10-18 and example 13, as required by instant claim 17), a chelate diethylenetriamine pentaacetic acid (i.e., DTPA see col. 17, lines 15+, as required by instant claims 1 and 70), potassium metabisulfite as the antioxidant (see col. 31, lines 45-50 as required by instant claims 1 and 71), wherein the lipids comprises inonic and non-ionic lips (see col. 5, line4s 5+).  With regards to the limitation that the stabilizing agent mitigates the deration of the lipid nanoparticles is anticipated since the prior art teaches the same formulation and especially because the claimed limitation appears to be a result or property of the component/agent present in the formulation.  As such, the claimed limitations appears to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

However Unger did not specifically teach a lipid nanoparticle as recited by instant claim 1 and did not teach that the stabilizing agent comprises ethanol and that the therapeutic agent is a messenger ribonucleic acid (mRNA) as required in parts by instant claims 1, and 101. Nonetheless teaches the formation of nanoparticles (see col. 7, lines 55+) and further teaches that the therapeutic agent generically can be a ribonucleic acid (RNA, see claim 57).
 With regards to instant claim 1m Smith teaches lipid nanoparticles includes one or more lipids (see 00249), comprising an ionizable lipid (0065) and a structural lipid (see 00212), a polysorbate (see 0019), polyethylene glycol (see 00220), a chelating agent such as ethylenediaminetetraacetic acid (EDTA) and an antioxidant citric acid monohydrate or potassium metabisufite (see 00405). Smith further teaches that the lipid nanoparticle further comprises mRNA (See 00103-00105 as required by instant claims 100 and 103), neutral lipid (0048), structural lipid (0050, abstract), PEG lipid (see abstract, as required ethylenediaminetetraacetic acid (EDTA), citric acid monohydrate by 
Knopov teaches preparation of lipid nanoparticles preparations comprising PEG at 1-10% as required by instant claim 72 (see 0076).
 It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Guild, to include teachings of Unger and make a lipid nanoparticle formulation. The combination of the cited prior art to formulate a lipid nanoparticle of plurality of lipid nanoparticle and incorporate a surfactant, chelator because the combination of reference makes it possible to do so with a reasonable expectation of success. One of ordinary skill in the art would reasonable incorporate the teachings of lipids taught by Unger and the lipids taught by Smith make the modification where necessary because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 Additionally, It would have been obvious to one of ordinary skill in the art to have been motivated to have a PEG in the overlapping concentrations by expanding the teachings of Unger and smith with that of Knopov because PEG reduces the concentration of concentration of the bilayer stabilizing component to achieve stabilization (see 0042) and also to prevent aggregation (see 0032) as taught by Knopov.



No Claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/13/21